internal_revenue_service number release date index number ----------------------------------------- ----------------------------------------- ------------------------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ----------------- telephone number --------------------- refer reply to cc psi b01 plr-109819-12 date date x ------------------------------------------ ----------------------------------------- state ------------- k ------ dollar_figurem ------------- dollar_figuren dollar_figurep d1 d2 d3 d4 d5 d6 d7 d8 d9 ---------- ---------------- ------------------------ ---------------------- ------------------------ ------- ------- ------- ------- ---------------------- --------------------------- plr-109819-12 d10 ------- d11 ------------------------ dear -------------- this letter responds to a letter dated date on behalf of x from x's authorized representative requesting rulings regarding whether x’s s_corporation_election terminated and regarding inadvertent termination relief under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated under the laws of state on d1 x timely filed a form_2553 election by a small_business_corporation effective d2 on or about d3 x purchased a life_insurance_policy on the life of one of its shareholders whose spouse was the sole beneficiary x paid premiums on the policy totaling dollar_figurem without treating the premiums as part of the shareholder’s compensation or distributions and without receiving reimbursement for the premium payments the shareholder later reimbursed x for all the premiums that x paid with interest on d11 from d4 through d5 x made small errors in its distribution calculations as a result x overpaid one of its shareholders by dollar_figuren and underpaid another shareholder by the same amount x corrected this discrepancy through an equalizing distribution in d10 in d6 one of x’s shareholders loaned x dollar_figurep later in d6 pursuant to the advice of a proposed lender x recharacterized the remaining unpaid balance of the arrangement as a capital_contribution in its d6 financial statements in d7 x reversed the characterization and treated the arrangement once again as a loan x repaid the loan in d7 x erroneously reported the repayment as a distribution on its d7 tax_return however x represents that x and the shareholder have otherwise consistently treated the transaction as a loan for tax purposes on or about d8 the shareholders of x entered into a shareholder agreement the shareholder agreement contained a clause that upon the sale of all the shares of x an amount equal to k percent of the sales_price would be specially allocated to one of the shareholders of x on d9 the shareholders of x terminated the shareholder agreement no payment was ever made pursuant to this clause plr-109819-12 x represents that x and its shareholders filed their tax returns from d2 onward as if x were an s_corporation except for the d7 loan repayment being reported as a distribution in addition x and its shareholders represent that assuming that any of the actions described above caused a second class of stock in x the termination of x’s s_corporation_election was inadvertent and was not motivated by tax_avoidance or retroactive tax planning x and its shareholders agree to make any adjustments consistent with the treatment of x as an s_corporation that the secretary may require law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not among other requirements have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make adjustments plr-109819-12 consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the information submitted and representations made we conclude that with respect to the life_insurance premium payments x‘s s_corporation_election may have terminated on d3 due to the presence of a second class of stock however we also conclude that if x’s s_corporation_election was terminated such a termination was inadvertent within the meaning of sec_1362 we also conclude that with respect to the erroneous distribution calculations and the shareholder agreement if x‘s s_corporation_election did not terminate on d3 then it may have terminated in d4 or on d8 due to the presence of a second class of stock however we also conclude that if x’s s_corporation_election was so terminated such a termination was inadvertent within the meaning of sec_1362 we also conclude that with respect to the d6 loan bookkeeping and tax reporting no actual disproportionate_distribution occurred accordingly x’s s_corporation_election did not terminate as a result of the d6 loan bookkeeping and tax reporting under the provisions of sec_1362 x will be treated as an s_corporation from d3 and thereafter provided that apart from the inadvertent termination rulings above x's s_corporation_election was otherwise valid and has not otherwise terminated under sec_1362 accordingly from d3 the shareholders of x must include their pro_rata share of the separately_stated and non-separately stated computed items of x as provided in sec_1366 make any adjustments to basis as provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x and its shareholders fail to treat x as described above this ruling will be null and void except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion regarding whether x is otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-109819-12 in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely joy c spies joy c spies senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
